Examiner’s Amendment

	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.

Authorization for this examiner’s amendment was given in a telephone interview with Ms. Tatiana Rossin (Reg. No. 56833) on 08/09/2022.

In the Claims: 
This listing of claims will replace all prior versions, and listings, of claims in the application:

1.	(Currently Amended) A medical device comprising:
a local memory;
a browser component coupled to the local memory; 
a system component separate from the browser component; and 
one or more processors coupled to the local memory, the browser component and the system component, wherein the one or more processors are configured to:
determine that the medical device does not have a live connection to the server;
obtain one or more worksheets from a server and store the one or more worksheets in the local memory;
load a worksheet from the one or more worksheets in the local memory into the browser component; 
obtain, via the system component, a first reference to a first function associated with the worksheet loaded into the browser component; 
execute, based on the first reference, the first function to extract, via the system component, worksheet data from the worksheet;
store the worksheet data in a portion of the local memory inaccessible to the browser component; and 
transfer the worksheet data from the portion of the local memory to a queue, wherein loading the worksheet, obtaining the first reference, executing the first function, storing the worksheet data, and transferring the worksheet data are responsive to determining that the medical device does not have the live connection to the server; 
determine that the live connection to the server is available; and
transmit the worksheet data, from the queue, to the server in response to determining that the live connection to the server is available, wherein the worksheet includes HTML content and one or more references to one or more pieces of additional content stored in the local memory, the one or more pieces of additional content comprising a script stored in the local memory; and
wherein the loading the worksheet comprises:
resolving the one or more references by retrieving the additional content from the local memory and compiling the HTML content and the additional content into a document object model (“DOM”).

2.	(Canceled).

3.	(Canceled).

4.	(Original) The medical device of claim 1, wherein the one or more processors are further configured to: 
obtain, via the system component, a second reference to a second function associated with the worksheet; and 
execute the second function to auto-fill, via the system component, the worksheet data into the worksheet based on the second reference.


5.	(Original) The medical device of claim 1, wherein the first function is a script function.

6.	(Original) The medical device of claim 1, wherein the system component is a component object model, and wherein the one or more processors are configured to: 
execute a first command of the component object model that uses at least a name of the first function to obtain a pointer to the first reference to obtain the first reference to the first function; and
execute a second command of the component object model that uses the pointer to the first function and arguments defined for the component object model to cause the browser component to execute the first function.

7.	(Original) The medical device of claim 1, wherein the one or more processors are configured to:
identify a trigger condition that causes the browser component to navigate away from the worksheet; and
extract, via the system component, the worksheet data from the worksheet in response to identifying the trigger condition.

8.	(Original) The medical device of claim 1, wherein at least a portion of the worksheet data is at least one of a string or data entered into digital imaging and communication in medicine (“DICOM”) tags.

9.	(Canceled) 

10.	(Original) The medical device of claim 1, wherein the one or more processors are further configured to:
inject code into the browser component that causes the browser component to execute the injected code; and 
receive, in response to the code injection, a result that includes the worksheet data.

11.	(Original) The medical device of claim 1, wherein the one or more processors are further configured to:
determine the worksheet data stored in the local memory based on worksheet meta-data; 
obtain the worksheet data from the local memory, and
auto-fill, via the system component, at least a portion of the worksheet data 
into the worksheet.

12.	(Original) The medical device of claim 1, wherein the one or more processors are further configured to:
determine, based on worksheet meta-data, that the worksheet data has been signed; and
incorporate at least a portion of the worksheet data in a private tag of a DICOM package.


13.	(Currently Amended) A method for operating a medical device comprising a local memory, and one or more processors coupled to the local memory that are configured to execute a system software that includes a browser component and a system component that is separate from the browser component, the method comprising:
determining that the medical device does not have a live connection to the server;
obtaining, by the one or more processors, one or more worksheets from a server and store the one or more worksheets in the local memory;
loading a worksheet from the one or more worksheets in the local memory into the browser component;
obtaining, via the system component, a first reference to a first function associated with the worksheet loaded into the browser component; 
executing, based on the first reference, the first function to extract, via the system component, the worksheet data from the worksheet;
storing the worksheet data in a portion of the local memory inaccessible to the browser component; and 
transferring the worksheet data from the portion of the local memory to a queue, wherein loading the worksheet, obtaining the first reference, executing the first function, storing the worksheet data, and transferring the worksheet data are responsive to determining that the medical device does not have the live connection to the server;
determining that the live connection to the server is available; 
and
transmitting the worksheet data, from the queue, to the server in response to determining that the live connection to the server is available, wherein the worksheet includes HTML content and one or more references to one or more pieces of additional content stored in the local memory, the one or more pieces of additional content comprising a script stored in the local memory; and
wherein the loading the worksheet comprises:
resolving the one or more references by retrieving the additional content from the local memory and compiling the HTML content and the additional content into a document object model (“DOM”).

14.	(Canceled).

15.	(Canceled).

16.	(Original) The method of claim 13, wherein the operations further comprise:
obtaining, via the system component, a second reference to a second function associated with the worksheet; and
executing the second function to auto-fill, via the system component, the worksheet data into the worksheet based on the second reference.

17.	(Original) The method of claim 13, wherein at least a portion of the worksheet data is at least one of a string or data entered into digital imaging and communication in medicine (“DICOM”) tags.

18.	(Canceled) 

19.	(Original) The method of claim 13, wherein the system component is a component object model, and wherein the operations further comprise: 
executing a first command of the component object model that uses at least a name of the first function to obtain a pointer to the first function to obtain the first reference to the first function; and
executing a second command of the component object model that uses the pointer to the first function and arguments structured for the component object model to cause the browser component to execute the first function.


20.	(Original) The method of claim 13, wherein the extract the worksheet data comprises: 
injecting code into the browser component that causes the browser component to execute the injected code; and 
receiving, in response to the code injection, a result that includes the worksheet data.

21.	(Original) The method of claim 13, wherein the operations further comprise:
determining the worksheet data stored in the local memory based on worksheet meta-data; 
obtaining the worksheet data from the local memory, and
auto-filling, via the system component, at least a portion of the worksheet data into the worksheet.

22.	(Original) The method of claim 13, wherein the operations further comprise:
determining, based on worksheet meta-data, that the worksheet data has been signed; and
incorporating at least a portion of the worksheet data in a private tag of a DICOM package.


23.	(Currently Amended) The method of claim 13, wherein the operations further comprise:
identifying a trigger condition that causes the browser component to navigate away from the worksheet; and
extracting, via the system component, the worksheet data from the worksheet in response to identifying the trigger condition.


24.	(Currently Amended) A non-transitory computer-readable storage medium storing instructions that, when executed by a computing system, cause the computing system to perform a method for operating a medical device that comprises a local memory, and one or more processors coupled to the local memory, wherein the one or more processors are  configured to execute a system software that includes a browser component and a system component that is separate from the browser component, the method comprising:
determining that the medical device does not have a live connection to the server;
obtaining one or more worksheets from a server and store the one or more worksheets in the local memory; 
loading a worksheet from the one or more worksheets in the local memory into the browser component;
obtaining, via the system component, a first reference to a first function associated 
with the worksheet loaded into the browser component; 
extracting, via the system component, the worksheet data, from the worksheet, by 
executing, based on the first reference, the first function; 
storing the worksheet data in a portion of the local memory inaccessible to the 
browser component; and 
transferring the worksheet data from the portion of the local memory to a queue, wherein loading the worksheet, obtaining the first reference, executing the first function, storing the worksheet data, and transferring the worksheet data are responsive to determining that the medical device does not have the live connection to the server; 
determining that the live connection to the server is available; and 
transmitting the worksheet data, from the queue, to the server in response to determining that the live connection to the server is available, wherein the worksheet includes HTML content and one or more references to one or more pieces of additional content stored in the local memory, the one or more pieces of additional content comprising a script stored in the local memory; and
wherein the loading the worksheet comprises:
resolving the one or more references by retrieving the additional content from the local memory and compiling the HTML content and the additional content into a document object model (“DOM”).

Reasons for Allowance

Claims 1 , 4-8, 10-13, 16, 17, and 19-24 are allowed. 


The following is an examiner’s statement of reasons for allowance: 

Applicant’s terminal disclaimers filed 07/19/2022 has been approved.  The previous double patenting rejection is withdrawn.

Interpreting the claims in light of the specification, Examiner finds the claimed invention is patentably distinct from the prior art of record.

The prior art does not expressly teach or render obvious the invention as recited in independent Claims 1, 8, and 15. 

The features as recited in independent Claims 1 and 13: “executing, based on the first reference, the first function to extract, via the system component, the worksheet data from the worksheet;
storing the worksheet data in a portion of the local memory inaccessible to the browser component; and 
transferring the worksheet data from the portion of the local memory to a queue, wherein loading the worksheet, obtaining the first reference, executing the first function, storing the worksheet data, and transferring the worksheet data are responsive to determining that the medical device does not have the live connection to the server;
determining that the live connection to the server is available; 
and
transmitting the worksheet data, from the queue, to the server in response to determining that the live connection to the server is available, wherein the worksheet includes HTML content and one or more references to one or more pieces of additional content stored in the local memory, the one or more pieces of additional content comprising a script stored in the local memory; and
wherein the loading the worksheet comprises:
resolving the one or more references by retrieving the additional content from the local memory and compiling the HTML content and the additional content into a document object model (“DOM”),” when taken in the context of the claims as a whole, was not uncovered in the prior art teachings.


The features as recited in independent Claim 24: “extracting, via the system component, the worksheet data, from the worksheet, by 
executing, based on the first reference, the first function; 
storing the worksheet data in a portion of the local memory inaccessible to the 
browser component; and 
transferring the worksheet data from the portion of the local memory to a queue, wherein loading the worksheet, obtaining the first reference, executing the first function, storing the worksheet data, and transferring the worksheet data are responsive to determining that the medical device does not have the live connection to the server; 
determining that the live connection to the server is available; and 
transmitting the worksheet data, from the queue, to the server in response to determining that the live connection to the server is available, wherein the worksheet includes HTML content and one or more references to one or more pieces of additional content stored in the local memory, the one or more pieces of additional content comprising a script stored in the local memory; and
wherein the loading the worksheet comprises:
resolving the one or more references by retrieving the additional content from the local memory and compiling the HTML content and the additional content into a document object model (“DOM”),” when taken in the context of the claims as a whole, was not uncovered in the prior art teachings.


The Examiner asserts that the claims overcome the prior art of record when the limitations are read in combination with the respective claimed limitations in their entirety.

The dependent Claims are allowed as they depend upon allowable independent Claims. 

Any comments considered necessary by applicant must be submitted no later than 
the payment of the issue fee and, to avoid processing delays, should preferably 
accompany the Issue Fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact information

	Any inquiry concerning this communication or earlier communications from the
examiner should be directed to MAIKHANH NGUYEN whose telephone number is (571) 272-4093. The examiner can normally be reached on Monday-Friday (8:00 am – 5:30 pm). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAVITA STANLEY can be reached at (571)272-8352.

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/MAIKHANH NGUYEN/Primary Examiner, Art Unit 2176